Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 31, 2014

The Court of Appeals hereby passes the following order:

A14A2043. SALLU JABATI et al. v. CCB2, LLC.

      After default judgment was entered against defendants Sallu Jabati and SJ&J
Spine and Pain Group, LLC, they filed a motion to set aside the judgment under
OCGA § 9-11-60 (d) (3). The trial court denied the motion, and the defendants filed
this direct appeal. But an appeal from the denial of a motion to set aside under
OCGA § 9-11-60 (d) must be taken by application for discretionary appeal. OCGA
§ 5-6-35 (a) (8); see MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2)
(462 SE2d 771) (1995). The defendants’ failure to comply with the discretionary
appeal procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                       07/31/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.